Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered April 24, 2000, convicting him of criminal sale of a controlled substance in the third degree and peijury in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in consolidating the indictments (see CPL 200.20 [2] [b]; [4], [5]). The record does not demonstrate that the defendant suffered actual prejudice. Evidence of the defendant’s guilt of each of the charges was presented separately to the jury, and the defendant had ample opportunity to defend against the charges. Furthermore, the trial court instructed the jury to consider each charge on its own merit (see People v Jones, 244 AD2d 359; People v Rose, 187 AD2d 617; People v Moses, 169 AD2d 786).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.